UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6658


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH EUGENE GAFFNEY, a/k/a Khalif Abdul Qawi Mujahid; a/k/a
Keith Gaffney-Bey; a/k/a Fly; a/k/a Slim,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:95-cr-00053-JCC-1)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Khalif Abdul Qawi Mujahid, Appellant Pro Se.   Thomas More
Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Khalif Abdul Qawi Mujahid, formerly known as Keith Eugene

Gaffney, seeks to appeal the district court’s order denying for

lack   of   jurisdiction   Mujahid’s   motion   for   a   certificate   of

appealability.     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.           See 28

U.S.C. § 2253(c)(1)(B) (2012).         A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2012).       When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.       Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.        Slack, 529 U.S. at 484-

85.

       We have independently reviewed the record and conclude that

Mujahid has not made the requisite showing.       Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



                                   2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3